Citation Nr: 0124134	
Decision Date: 10/04/01    Archive Date: 10/09/01

DOCKET NO.  01-07 489	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUE

Entitlement to service connection for a left knee disorder.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

T. S. Tierney, Counsel



INTRODUCTION

The veteran had active duty from August 1996 to August 2000.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Diego, California.  The veteran filed a notice of 
disagreement as to three issues decided in the April 2001 
rating decision, concerning entitlement to service connection 
for a right tibial fracture, a left knee disorder, and 
tension headaches.  In rating decision of June 2001, the RO 
granted service connection for a right tibial spur and, 
therefore, that issue is no longer on appeal.  In addition, 
the veteran completed an appeal of only the issue of 
entitlement to service connection for a left knee disorder, 
as noted clearly in VA Form 9, Appeal to Board of Veterans' 
Appeals.


REMAND

A preliminary review of the record discloses that this case 
must be remanded to the RO to address a procedural concern.  
Review of the July 2001 VA Form 9 shows that the veteran 
checked the appropriate box to request a hearing at the local 
VA office before a traveling member of the Board.  The 
veteran has not been given the opportunity to testify at such 
a hearing.  Unless the veteran submits a written 
correspondence withdrawing his request for a hearing, the RO 
should take the appropriate action in scheduling such a 
hearing.  See 38 C.F.R. § 20.704(e) (2000).

To ensure full compliance with due process requirements, the 
case is REMANDED to the RO for the following development:

The RO should contact the veteran to 
ascertain whether he continues to desire 
a hearing before a Board member at the 
RO.  If so, the RO should schedule the 
requested hearing, and notify the 
appellant of the same, providing as much 
advance notice as possible.  All 
correspondences pertaining to this matter 
should be associated with the veteran's 
claims folder.

By this REMAND the Board intimates no opinion, either factual 
or legal, as to the ultimate determination warranted in this 
case.  The purpose of the REMAND is to accord the veteran due 
process of law.  No action is required of the veteran until 
he receives further notice.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See The Veterans' 
Benefits Improvements Act of 1994, Pub. L. No. 103-446, 
§ 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 
Supp. 2001) (Historical and Statutory Notes).  In addition, 
VBA's Adjudication Procedure Manual, M21-1, Part IV, directs 
the ROs to provide expeditious handling of all cases that 
have been remanded by the Board and the Court.  See M21-1, 
Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	A. BRYANT
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


